In a support proceeding pursuant to Family Court Act article 4, the father appeals from (1) an order of the Family Court, Rockland County (Miklitsch, H.E.), dated April 5, 1994, which, inter alia, denied *537his application for downward modification of child support; (2) an order of the same court dated May 25,1994, which dismissed his petition for downward modification of child support; (3) an order of the same court (Warren, J.), dated January 31, 1995, which affirmed the order of the Hearing Examiner dated April 5, 1994; and (4) an order of the same court (Warren, J.), dated January 31, 1995, which affirmed the order of the Hearing Examiner dated May 25,1994.
Ordered that the appeal from the order dated April 5, 1994, is dismissed, without costs or disbursements, as that order was superseded by the order dated May 25,1994; and it is further,
Ordered that the order dated May 25, 1994, is reversed, ás a matter of discretion, without costs or disbursements; and it is further,
Ordered that the orders dated January 31, 1995, are reversed, as a matter of discretion, without costs or disbursements; and it is further,
Ordered that the matter is remitted to the Supreme Court, Rockland County, to be considered in conjunction with this Court’s remittitur of a prior action between these parties, dated February 5, 1996 (see, Manno v Manno, 224 AD2d 395).
In light of this court’s prior decision and order dated February 5, 1996, concerning the father’s petition for a downward modification of his child support obligations, this present child support proceeding is remitted to the Supreme Court, Rock-land County, so that all issues regarding child support may be addressed together. Mangano, P. J., Thompson, Florio and Mc-Ginity, JJ., concur.